Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to Amendments and RCE filed on 12/20/2021. As directed by the Amendments, claims 1, 9 and 15 have been amended. As such, claims 1-16 are pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (U.S. Publication 2015/0182319 hereinafter Wagner) in view of Li (CN 203089435 hereinafter Li).
Regarding claim 1, Wagner discloses an oral cavity washing device (Fig. 1, [0065]: oral irrigator 5) comprising: a body unit ([0065], Fig. 2: base 10 and reservoir 20) including a water tank (Fig. 1A: reservoir 20) and a pump ([0065]: base 10 housed a pump; [0088]: pump includes  a pump body 541,…and a pinion gear 521 connected to the drive shaft of the motor 500) from which a washing liquid is discharged ([0064]) a tube ([0067], Fig.2: hose 110) connected to the body unit (Figure 2 shown this configuration) so as to make the discharged washing liquid flow through the tube ([0073]), the tube comprising a curl portion (Figure 1 shown tube 110 has a curl portion; [0067]: tube 110 in coiled position); a washing unit ([0065], Fig. 1: handle 200) connected to (Fig.1 , [0073]) the tube (Fig.1: tube 110) so as to discharge the washing liquid; and a joining portion (Fig. 1, [0073]: clip 13) which joins (Fig. 1 shown this configuration) the body unit (Fig. 1: base 10 and reservoir 20) and the washing unit (Fig.1: handle 200) to each other, wherein: the body unit further includes a tube arranging portion ([0067]: tube cavity 17) which is provided to the body unit such that the curl portion is arranged ([0047]: a tube cavity 17 or tube box that may receive and support the tube 110 in a coiled position) at the tube arranging portion in a state where the washing unit (Fig. 1: handle 200) is mounted on (Figure 1A shown this configuration) the body unit (Fig. 1: base 10 and reservoir 20).
 in a state where the washing unit is mounted on the recessed portion of the body unit, and a lowest portion of the recessed portion is located at a higher position than a bottom of the curl portion.
However, Li, also in the same field of endeavor of an oral washing device (Page 7 of the machine translated publication dated 11/29/2019: related to the field of oral irrigator) discloses a mounting structure for a water pick, teaches joining the body unit (Fig. 2 below, page 9: external component 10) and the washing unit (Fig. 2 below, Page 9: handle 20) to each other by a magnetic force (Li’s 5th paragraph of page 9: via the magnet 301 on the washing unit and magnet 302 on the body unit); and the body unit includes a recessed portion (refer to annotated Li’s Figures 1 and 4 below: recessed portion) on which the washing unit (Fig. 2: handle 20) is mounted (Figure 2 shown this configuration), the recessed portion extending in a vertical direction of the body unit (Li’s Figures 2 and 3 shown this configuration).

    PNG
    media_image1.png
    718
    717
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    588
    638
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    817
    1238
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    807
    778
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Wagner’s oral cavity washing device so that the body unit and the washing unit join to each other by a magnetic force; and the body unit includes a recessed portion on which the washing unit is mounted, as taught by Li, for the benefit of facilitating ease cleaning of the body unit, better appearance, and convenient to remove the washing unit/ handle (Page 8, Lns. 1-5).
As a direct result of this modification, in vertical cross-sectional view of the oral cavity washing device, an entirety of the curl portion (Wagner’s Fig. 1: coiled tube 110) of the tube is disposed between the pump (annotated Figure 7A below: pump; Wagner’s [0088]: pump includes  a pump body 541,…and a pinion gear 521 connected to the drive shaft of the motor 500) and a surface of the recessed portion (Li’s annotated Figure 1 above: a surface of the recessed portion) along a horizontal direction (annotated Wagner’s Figures 7A and 24 shown this configuration) crossing the vertical direction in a state where the washing unit (Fig.1: handle 200) is mounted on the recessed portion of the body unit (Fig. 1: base 10), and a lowest portion of the recessed portion (as modified, the lowest portion of the recessed portion is correlated to the lowest portion of the clip 13 shown in Wagner’s  Figure 2 below) is located at a higher position (Figure 1 below shown this configuration) than a bottom of the curl portion (annotated Figure 2 below: bottom of the curl portion).

    PNG
    media_image5.png
    718
    717
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    767
    706
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    515
    658
    media_image7.png
    Greyscale


the oral cavity washing device according to claim 1, wherein: the joining portion (annotated Li’s 2 below: first joining portion and second joining portion) includes a first joining portion (annotated Li’s Fig. 2 below: first joining portion) mounted on the body unit (Li’s external device 10), and a second joining portion (annotated Li’s Figure 2 below: second joining portion) mounted on the washing unit (Li’s Fig. 2: handle 20), the first joining portion includes a first magnet (Page 9 and Fig. 2: magnet 302), and the second joining portion includes a second magnet (Page 9 and Fig. 2: magnet 301).

    PNG
    media_image8.png
    588
    638
    media_image8.png
    Greyscale


the oral cavity washing device according to claim 2, wherein the first joining portion further includes an accommodating portion (Li’s Fig, 3 and Page 9, Ln. 6th from the bottom: sliding grove 1011 held magnet 302) which accommodates the first magnet (Fig. 3: magnet 302).
Regarding claim 5, Wagner as modified, disclose the oral cavity washing device according to claim 4, wherein: the body unit (Wagner’s Fig. 1: base 10 and reservoir 20) further includes a case (Wagner’s Fig. 1, [0065]: base 10 includes lower base body 128 and upper base body  130) which accommodates the pump ([0045]: baser 102 house a pump), the case includes a first outer wall (Wagner’s Fig. 1, [0065]-[0066]: upper base body 10 and reservoir 20) which forms an outer shell (Figure 1 shown this structure) of the body unit, and the accommodating portion (Li’s Fig. 3: sliding grove 1011) includes a second outer wall (annotated Li’s Figure 2 below: second outer wall) which forms the outer shell of the body unit together with the first outer wall of the body unit (Wagner’s Fig.1, [0066]: upper base body 10) .

    PNG
    media_image9.png
    718
    777
    media_image9.png
    Greyscale

Regarding claim 6, Wagner as modified, disclose the oral cavity washing device according to claim 5, wherein a thickness of the second outer wall (annotated Li’s Fig.3 below: thickness of the second outer wall) of the body unit is smaller than (annotated Figure 3 below show this configuration) a thickness of a portion of the first outer wall of the body unit around the second outer wall of the body unit (annotated Figure 3 below: a portion of the first outer wall of the body unit around the second wall of the body unit).

    PNG
    media_image10.png
    776
    777
    media_image10.png
    Greyscale


Regarding claim 7, Wagner as modified, disclose the oral cavity washing device according to claim 2, wherein: the second joining portion (annotated Li’s Fig. 2 below: second joining portion) includes an accommodating portion (Li’s Fig. 2 and Page 9: clamping groove 2012) which accommodates the second magnet (Fig. 2: magnet 301), the washing unit (Wagner’s Fig. 1A: handle 200) includes a case (Wagner’s Figs. 12 and 13, [0108]: handle housing 202 comprised of a first handle housing segment 204 and a second handle-housing segment 206 that joined together to house addition component of handle 200) having a grip portion (Wagner’s Figs 12 and 13: the handle housing portion where the handle 200 is gripped the case includes a first outer wall (Wagner’s Fig.12 : the outer housing of the handle housing segment 204)  which forms an outer shell of the washing unit (Fig. 12 and 13 shown this configuration; [0108]), the accommodating portion includes a second outer wall (annotated Li’s Fig. 2 below: second outer wall) which forms the outer shell (annotated Figure 2 below shown this configuration) of the washing unit together with the first outer wall (annotated Figure 2 below: first outer wall) of the washing unit, and a thickness of the second outer wall of the washing unit is smaller than (second annotated Figure 2 below shown this configuration) a thickness of a portion of the first outer wall (higher in thickness due the clamping groove 2012) of the washing unit around the second outer wall of the washing unit (the second annotated Li’ Fig. 2 below show this configuration).


    PNG
    media_image8.png
    588
    638
    media_image8.png
    Greyscale


    PNG
    media_image11.png
    810
    882
    media_image11.png
    Greyscale


Regarding claim 8, Wagner as modified, disclose the oral cavity washing device according to claim 5, wherein: the second outer wall of the body unit (annotated Li’s Fig. 2 below: second outer wall of the body unit) includes the recessed portion having a shape corresponding (Li’s Figure 3 shown this configuration) to a shape of an outer shell of the washing unit (Li’s handle 20), and the first magnet (Li’s Figure 3: magnet 302) is mounted on the second outer wall of the body unit on an inner surface side (Li’s Figure 3 shown this configuration) of the recessed portion.

    PNG
    media_image12.png
    913
    885
    media_image12.png
    Greyscale

Regarding claim 9, Wagner as modified, disclose the oral cavity washing device according to claim 8, wherein: the first magnet (Li’s Fig.2: magnet 302) is mounted on a center in the vertical direction (as modified, the first magnet would be mounted at the height of where the clip 13 is at as shown in Figure 1 of Wagner which is a center of the vertical direction of the body unit) of the body unit (Wagner’s Fig. 2: base 10 and reservoir 20) on the inner surface side of the recessed portion (Li’s Figure 3 above shown this configuration).
Regarding claim 11, Taylor as modified, disclose the oral cavity washing device according to claim 2, wherein: the washing unit (Wagner’s handle 200) includes a case (Wagner’s Figs. 12, [0108]: first handle housing segment 204 and a second handle-housing segment 206) having a grip portion (Wagner’s Figs 12 and 13: the handle housing portion where the handle 200 is gripped by the clip 13), and a nozzle (Fig. 1, [0089]: tip 150) mounted on the case so as to discharge the washing liquid (Wagner’s [0089]), and the second joining portion (annotated Li’s Fig. 2 below: second joining portion) is mounted on the grip portion (Wagner’s Figs 12 and 13: the handle housing portion where the handle 200 is gripped by the clip 13, which after modified by Li the grip portion would be mounted to the second joining portion of Li, see annotated Li’s Figure 2 below).

    PNG
    media_image8.png
    588
    638
    media_image8.png
    Greyscale

Regarding claim 12, Taylor as modified, disclose the oral cavity washing device according to claim 11, wherein: the case includes a first end portion (annotated Wagner’s Fig. 2 below: first end portion) on which the nozzle (Fig. 1: tip 150) is mounted (Figure 1 shown this configuration), and a first end surface (annotated Wagner’s Fig. 2 below: first end surface) which is formed on the first end portion (annotated Wagner’s Fig. 2 below: first end portion), and in a state where the washing unit (Fig. 1A: handle 200) is mounted on (Figure 1 shown the device is in this configuration) the body unit (Fig. 1: base 10 and reservoir 20), the first end surface (annotated Wagner’s Fig. 2 below: first end surface) is disposed on substantially a same plane (annotated Wagner’s Fig. 2 below shown this configuration) as an upper surface (annotated Wagner’s Fig. 2 below: first end surface) of the body unit.

    PNG
    media_image13.png
    761
    794
    media_image13.png
    Greyscale

the oral cavity washing device according to claim 1, wherein the arranging portion (Wagner’s [0067]: tube cavity 17) includes a recess ([0067]: tube cavity 17 may be recessed into the upper base body 10) formed on the body unit.
Regarding claim 14, Taylor as modified, disclose the oral cavity washing device according to claim 13, wherein a second end portion (Wagner’s Fig. 1: the bottom end portion of the washing unit/handle 200) on a side opposite to a first end portion (opposite to the labeled first end portion on the annotated Figure 2 above) faces  (Wagner’s Figure 1 shown this configuration) the arranging portion (Fig. 1: hose cavity 17) in the state where the washing unit (Wagner’s Fig. 1: handle 200) is mounted on the body unit (Wagner’s Fig. 1: base 10 and reservoir 20).
Regarding claim 15, Wagner discloses an oral cavity washing device (Fig. 1, [0065]: oral irrigator 5) comprising: a body unit ([0065], Fig. 2: base 10 and reservoir 20)  including a pump ([0065]: base 10 housed a pump; [0088]: pump includes  a pump body 541,…and a pinion gear 521 connected to the drive shaft of the motor 500) from which a washing liquid is discharged ([0064]); a tube ([0067], Fig.2: hose 110) connected to the body unit (Figure 2 shown this configuration) so as to make the discharged washing liquid flow through the tube ([0073]), the tube comprising a curl portion (Figure 1 shown tube 110 has a curl portion; [0067]: tube 110 in coiled position); 4Application No. 15/806,121Docket No.: 083710-1880a washing unit ([0065], Fig. 1: handle 200) connected to (Fig.1, [0073]) the tube (Fig.1: tube 110) so as to discharge the washing liquid; and a joining portion (Fig. 1, [0073]: clip 13) which joins (Fig. 1 shown this configuration) the body unit (Fig. 1: base 10 and reservoir 20) and the washing unit (Fig.1: handle 200) to each other, wherein: the body unit further includes a tube arranging portion ([0067]: tube cavity 17) which is provided to the body unit such that the curl portion is arranged at the tube arranging portion ([0047]: a tube cavity 17 or tube box that may receive and support the tube 110 in a coiled position) in a state where the washing unit (Fig. 1A: handle 200) is mounted on (Figure 1 shown this configuration) the body unit (Fig. 1: base 10 and reservoir 20); the tube arranging portion (Fig.1, [0067]: tube cavity 17) comprises a restrain portion ([0067]: a tube cavity 17 or tube box that may receive and support the tube 110 in a coiled position. The tube cavity 17 may be recessed into the upper base body 10) that restrains vertical and horizontal movements (Fig. 2: the inner top, bottom, left and right sides of the hose cavity 17 restraint the vertical and horizontal movements of the curled hose 110) of the curl portion in a state where the curl portion is arranged at the tube arranging portion (Figure 2 shown this configuration).
Taylor silent about joining the body unit and the washing unit to each other by a magnetic force; and the body unit includes a recessed portion on which the washing unit is mounted, the recessed portion extending in a vertical direction of the body unit, in a vertical cross-sectional view of the oral cavity washing device, an entirety of the curl portion of the tube is disposed between the pump and a surface of the recessed portion along a horizontal direction crossing the vertical direction in a state where the washing unit is mounted on the recessed portion of the body unit, and a lowest portion of the recessed portion is located at a higher position than a bottom of the curl portion.
However, Li, also in the same field of endeavor of an oral washing device (Page 7 of the machine translated publication dated 11/29/2019: related to the field of oral irrigator) discloses a mounting structure for a water pick, teaches joining the body unit (Fig. 2 below, page 9: and the washing unit (Fig. 2 below, Page 9: handle 20) to each other by a magnetic force (Li’s 5th paragraph of page 9: via the magnet 301 on the washing unit and magnet 302 on the body unit); and the body unit includes a recessed portion (refer to annotated Li’s Figure 2 below: recessed portion) on which the washing unit (Fig. 2: handle 20) is mounted (Figure 2 shown this configuration), the recessed portion extending in a vertical direction of the body unit (Li’s Figures 2 and 3 shown this configuration).

    PNG
    media_image1.png
    718
    717
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    588
    638
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    817
    1238
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    807
    778
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Wagner’s oral cavity washing device so that the body unit and the washing unit join to each other by a magnetic force; and the body unit includes a recessed portion on which the washing unit is mounted, as taught by Li, for the benefit of facilitating ease cleaning of the body unit, better appearance, and convenient to remove the washing unit/handle (Page 8, Lns. 1-5).
As a direct result of the modification, an entirety of the curl portion (Wagner’s Fig. 1: coiled tube 110) of the tube is disposed between the pump (annotated Figure 7A below: pump; Wagner’s [0088]: pump includes  a pump body 541,…and a pinion gear 521 connected to and a surface of the recessed portion (Li’s annotated Figure 1 above: a surface of the recessed portion) along a horizontal direction (annotated Wagner’s Figures 7A and 24 shown this configuration) crossing the vertical direction in a state where the washing unit (Fig. 1 A: handle 200) is mounted on the recessed portion of the body unit (Fig. 1: base 10 and reservoir 20), and a lowest portion of the recessed portion (as modified, the lowest portion of the recessed portion is correlated to the lowest portion of the clip 13 shown in Wagner’s Figure 2 below) is located at a higher position (Figure 1 below shown this configuration) than a bottom of the curl portion (annotated Figure 2 below: bottom of the curl portion).
 
    PNG
    media_image5.png
    718
    717
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    767
    706
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    515
    658
    media_image7.png
    Greyscale

the oral cavity washing device according to claim 15, wherein the tube restrain portion ([0067]: a tube cavity 17 or tube box that may receive and support the tube 110 in a coiled position. The tube cavity 17 may be recessed into the upper base body 10) comprises a circular portion (Figure 2 shown this configuration), and the circular portion restrains the vertical and horizontal movements of the curl portion (Fig. 2: the inner top, bottom, left and right sides of the hose cavity 17 restraint the vertical and horizontal movements of the curled hose 110).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner and Li as applied to claim 2 above, and further in view of Esposito (U.S. Publication 2014/0277103 hereinafter Esposito).
Regarding claim 3, Wagner as modified, disclose the oral cavity washing device according to claim 2, wherein: the first joining portion includes the first magnet, and the second joining portion includes the second magnet (addressed in claim 2).
Wagner as modified, silent about the second joining portion is ferromagnet.
However, Esposito discloses both first magnet and second magnet are actual magnets ([0063]: both first and second magnet elements 228 and 232 are actual magnets) or as an alternative configuration, first magnet is a an actual magnet (Fig. 2A, [0063]: magnet element 228 is an actual magnet) that joins with a second magnetic element that is ferromagnet (Fig. 2B, [0063]: second magnet 232 is a ferromagnet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have substitute the second joining magnet of the .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785